                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


    U.S. EQUAL EMPLOYMENT                                  CIVIL ACTION
    OPPORTUNITY COMMISSION

    VERSUS                                                      NO. 17-6565

    AMY’S COUNTRY CANDLES, LLC.                          SECTION “R” (5)


                          ORDER AND REASONS

       Before the Court is plaintiff’s unopposed motion to enforce a

settlement agreement. 1 Because the Court finds that the parties agreed to

the terms of the settlement agreement, the motion is granted.



I.     BACKGROUND

       Plaintiff U.S. Equal Employment Opportunity Commission filed this

Title VII discrimination action against defendant Amy’s Country Candles,

LLC on July 7, 2017. 2 Trial was scheduled to commence on October 9, 2018. 3

On September 20, 2018, the parties filed a joint motion seeking a 30-day

conditional order of dismissal to allow them to finalize a settlement




1      R. Doc. 31.
2      R. Doc. 1.
3      R. Doc. 11 at 3.
agreement that would resolve the matter entirely. 4 The Court granted the

motion the next day, September 21, 2018.5 The dismissal order thus gave the

parties 30 days to finalize the settlement agreement, after which the case

would be dismissed. 6

      On October 22, 2018, the last day before the action was to be dismissed

under the 30-day dismissal order, plaintiff filed a motion to enforce the

settlement agreement. 7 Plaintiff states that by September 19, 2018, two days

before the parties filed their joint motion, the parties had agreed to a full

settlement of plaintiffs’ claims by way of a joint Consent Decree.8 But since

the parties’ joint motion, defendant’s counsel has allegedly not responded to

plaintiff’s requests to finalize the Consent Decree. 9 Plaintiff now moves to

enforce the Consent Decree the parties allegedly agreed to on September 19,

2018. 10 Defendant has not filed an opposition to plaintiff’s motion.




4     R. Doc. 29.
5     R. Doc. 30.
6     Id.
7     R. Doc. 31.
8     R. Doc. 31-1 at 3-6.
9     Id. at 6.
10    R. Doc. 31.
                                      2
II.   DISCUSSION

      Enforcement of settlement agreements regarding Title VII claims is

reviewed under federal law. Harmon v. Journal Publ’g Co., 476 F. App’x

756, 757 (5th Cir. 2012) (citing Fulgence v. J. Ray McDermott & Co., 662

F.2d 1207, 1209 (5th Cir. 1981)).            Under federal law, “[a] settlement

agreement is a contract.” Guidry v. Halliburton Geophysical Servs., Inc.,

976 F.2d 938, 940 (5th Cir. 1992). The Court will thus use the basic

principles of contractual formation to determine whether the parties agreed

to the terms of the Consent Decree. See Courtney v. Andersen, 264 F. App’x

426, 430 (5th Cir. 2008) (affirming a district court decision enforcing a

settlement agreement because the party “manifest[ed] . . . his assent to be

bound by the settlement agreement through knowingly receiving and

retaining consideration for his claims”); see also Restatement (Second)

Contracts § 22 (Am. Law Inst. 1981) (“The manifestation of mutual assent to

an exchange ordinarily takes the form of an offer or proposal by one party

followed by an acceptance by the other party or parties.”).

      Plaintiff   has   provided   the       Court   with   the   parties’   email

correspondence, which shows that plaintiff offered defendant terms of a

Consent Decree and that defendant accepted those terms.11               First, on


11    See R. Doc. 31-3; R. Doc. 31-8.
                                         3
September 5, 2018, counsel for defendant responded to plaintiff’s proposed

settlement agreement by stating that defendant “agree[s] to the [C]onsent

[D]ecree.”12 Defendant’s counsel further noted that the “only remaining

issue” was finalizing how defendant would make the monetary payments

required under the agreement. 13 On September 6, 2018, plaintiff’s counsel

sent defendant an updated version of the Consent Decree addressing this

outstanding issue.14 The updated version provided that defendant would

make the monetary payments via “recurring bank transfers.”15 In this same

email, plaintiff’s counsel also asked defendant’s counsel to send plaintiff

additional information related to defendant’s owner and defendant’s

property. 16 On September 14, 2018, defendant’s counsel sent plaintiff’s

counsel the requested information, and stated that defendant had “agreed to

do the payments by bank transfer” pursuant to the updated agreement.17

That same day plaintiff’s counsel updated the Consent Decree to include the

information defendant’s counsel provided.18        The record therefore




12   R. Doc. 31-8 at 3.
13   Id.
14   R. Doc. 31-3 at 4.
15   Id.
16   Id.
17   Id. at 3.
18   Id. at 2.
                                    4
establishes that defendant had accepted the terms in the September 14

version of the Consent Decree.

     On September 15, 2018, defendant’s counsel sent plaintiff’s counsel

additional banking information to finalize the bank transfer mechanics.19 On

September 19, plaintiff’s counsel sent defendant’s counsel an updated

version of the Consent Decree, which included this additional information in

a new paragraph 16. 20 This new paragraph 16 was the only difference from

the September 14 version of the agreement.21 There is no evidence that

defendant’s counsel ever responded to this September 19 email. But because

defendant’s counsel had already agreed to make the required payments via

bank transfer pursuant to the September 14 version and sent plaintiff’s

counsel necessary banking information on September 15, the Court finds that

defendant accepted the inclusion of this paragraph in the September 19

version. See Restatement (Second) Contracts § 19 (“The manifestation of

assent may be made wholly or partly by written or spoken words or other acts

or by failure to act.”). Defendant, through her counsel, therefore also agreed




19   Id.
20   Id.
21   Id.
                                      5
to the terms of the September 19 version of the Decree. Plaintiff has included

the September 19 version as Exhibit C to her motion. 22

       In the September 19 email communication, plaintiff’s counsel also

asked defendant’s counsel whether they were the individuals who would

serve as defendant’s “liaison” with plaintiff under paragraph 26 of the

Decree.23 Because defendant’s counsel never responded to the September 19

communication, plaintiff’s counsel never received a response this question.

The proposed Final Judgment plaintiff has submitted with her motion is

identical to the September 19 version of the Consent Decree, but includes the

defendant’s counsel as the “liaison” under paragraph 26. 24 Because there is

no evidence that defendant agreed to this change in the Consent Decree, this

paragraph cannot be included in the Final Judgment. But as addressed

earlier, the evidence before the Court establishes that the parties agreed to

the terms of the September 19 version of the Consent Decree, including the

bank transfer information in paragraph 16. The Court therefore grants

plaintiff’s motion, but will strike paragraph 26 from the Final Judgment.




22   See R. Doc. 31-4.
23   R. Doc. 31-3 at 2.
24   R. Doc. 31-2 at 8-9.
                                      6
III. CONCLUSION

    For the foregoing reasons, plaintiff’s motion to enforce the settlement

agreement is GRANTED.



      New Orleans, Louisiana, this _____
                                    19th day of November, 2018.



                   _____________________
                        SARAH S. VANCE
                 UNITED STATES DISTRICT JUDGE




                                   7
